DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on 5/26/2022 has been entered.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govindasamy et al. (US 2012/0155015).
With regard claim 19, Govindasamy et al. discloses a docking station, comprising:
a universal radio module connector adapted to connect to a corresponding docking station connector of a radio module (para.36, where one or more openings 291 that are adapted to provide access to predefined aperture(s) in heat dissipation unit 210 through which connectors are accessible that these connectors enable electrical communications between wireless logic 200 (encased by heat dissipation unit 210);
at least one connectivity port adapted to operatively connect to the radio module via the universal dock connector, providing data transmission and reception between the wireless communication circuity and an associated communications device(Fig.1 element 120 and para.22 and para.28, where the network switch is considered as that of the associated communications device and the network switch 120 comprises logic that supports bi-directional communications with APs 1301-130X over interconnect 140); and 
a first heat sink assembly (Fig.2 element 210 and para.30) operatively connecting to a second heat sink assembly (Fig.2 element 210 (lower one) and para.30) of the radio module creating an environmental seal therebetween (para.30, where wireless logic 200 is contained within a cavity 215 formed when one section 220 of heat dissipation unit 210 is placed over and mates with another section 230.  Both first section 220 and second section 230 of heat dissipation unit 210 include heat-radiating elements 240 (e.g., fins 240) positioned around their peripheries in order to dissipate heat by convection.  For clarity, these heat-radiating elements 240 are represented as a first set of fins 242 and a second set of fins 244).


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutton et al. (US 2002/0078291).
With regard claim 19, Govindasamy et al. discloses a docking station (Fig.7 element 1202 and para.25), comprising:
a universal radio module connector (para.24) adapted to connect to a corresponding docking station connector of a radio module (para.24 element 82' of Fig.4 (radio module) and element 18 of Fig.1 (main docking)) providing data transmission and reception between the wireless communication circuity (para.24 and claim 4);
at least one connectivity port adapted to operatively connect to the radio module via the universal dock connector (para.24 element 82' of Fig.4 (radio module) and element 18 of Fig.1 (main docking), providing data transmission and reception between the wireless communication circuity and an associated communications device (para.24, where each radio unit is a self-contained radio transceiver with necessary supporting software, and each is shielded with mylar strips to disperse heat and reduce EFI.); and 
a first heat sink assembly (Fig.3 element 10” and para.21, where the portable, pen-based computer tablet 10 of the invention has a rear housing-portion 10' shown in FIG. 1, and a front housing-portion 10" shown in FIG. 2, both preferably made of aluminum, or magnesium, in order to provide ruggedness, excellent shielding of electrical transmissions, and for serving as an excellent heat sink to dissipate heat from the core electronics.) operatively connecting to a second heat sink assembly (Fig.3 element 10’ and para.21, where the portable, pen-based computer tablet 10 of the invention has a rear housing-portion 10' shown in FIG. 1, and a front housing-portion 10" shown in FIG. 2, both preferably made of aluminum, or magnesium, in order to provide ruggedness, excellent shielding of electrical transmissions, and for serving as an excellent heat sink to dissipate heat from the core electronics.) of the radio module creating an environmental seal therebetween (para.21, where perimetrically surrounding the interior surface 36 of the main mounting section or plate 36 is a seal 40 that is sandwiched between the front and rear housings 10', 10", which provides EMI shielding as well as protection from water, dust and dirt.).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of copending Application No. 16/983,996.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader application claim would have been obvious in view of the narrower issued claim.  
Claim 11 of copending application No. 16/983,996 and instant application recites the limitations—
Copending application No. 16/983,996
Instant Application
Claim 11
A fixed wireless access (FWA) device, comprising:
Claim 19
A docking station, comprising:
a radio module, comprising:
wireless communication circuity; a universal dock connector; and 
a first heat sink assembly; and

a dock, comprising:

a radio module connector adapted to operatively connect to the universal dock connector providing data transmission and reception between the wireless communication circuity and an associated communications device; and
a universal radio module connector adapted to connect to a corresponding docking station connector of a radio module;
at least one connectivity port adapted to operatively connect to the radio module via the universal dock connector, providing data transmission and reception between the wireless communication circuity and an associated communications device; and
a second heat sink assembly operatively connecting to the first heat sink assembly creating an environmental seal therebetween, 
a first heat sink assembly operatively connecting to a second heat sink assembly of the radio module creating an environmental seal therebetween.
wherein the second heat sink assembly is connectable to an adjustable outdoor mounting bracket.



It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before.  See In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (BdPatApp&Int 1970); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
Reference(s) US 9,622,392 is cited because they are put pertinent to the virtual reality platforms that capture, process and communicate VR multimedia content from a VR venue to VR viewing audiences. However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633